DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 8, 9, 11, 13, 15-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over MEHTA et al. (U.S. Publication No. 2007/0221095, hereinafter MEHTA) in view of BURRIS et al. (U.S. Publication No. 2004/0059028, hereinafter BURRIS) as evidenced by QUINTERO RANGEL et al. (U.S. Publication No. 2015/0184026, hereinafter QUINTERO RANGEL). 
Regarding claims 1, 5, 8, 9, 11, 13, 15-17, and 22, MEHTA teaches asphalt-based nanocomposites are particles-filled matrices that include an asphalt flux or derivative thereof and a layered clay mineral in an amount ranging from about 1 to about 15 weight% (Abstract; [0027]), preferably from about 2 to about 10 weight% [0033]. The amount of the asphalt is in the amount of about 35 to about 99 wt% [0007, 0022, 0023]. A layered clay mineral includes Cloisite 15A. Non-limiting examples of such minerals include montmorillonite [0024]. The layered clay is modified with quaternary ammonium salts such as, dimethylbenzyl octadecyl amine or distearyl diammonium chloride [0025 and 0026]. As indicated in the present specification [0031], Cloisite 15A is a natural montmorillonite modified with a quaternary ammonium salt. The organic modifier used is 2M2HT (M: methyl and HT: is hydrogenated tallow). The asphalt-based nanocomposites includes optional components such as rubbery polymers such as styrene-butadiene-styrene (SBS), styrene-isoprene-styrene (SIS), and etc. The rubbery polymers can affect the fracture toughness and flow behavior of the resultant nanocomposite [0029 and 0034]. The amount rubbery polymers or elastomers may be present up to 15% [0023]. The nanocomposite can be used for building material products (roofing (Title; [0006 and 0055]), pavements, sound damping, or any other applications where asphalt compositions are desirable or currently in use and the like [0009]. 
However, MEHTA does not teach the polymer composition in the bitumen clay nanocomposite comprises 10 to 90% by weight of crumb rubber and 10 to 90% by weight of one or more styrenic polymer and/or styrenic copolymer in the polymer composition. 
BURRIS teaches a fluid or semifluid additive composition useful for asphalt paving comprises between about 10% to about 50% of crumb rubber and 10% to about 50% of aromatic hydrocarbons (styrene-butadiene copolymer such as SBR or styrene-butadiene-styrene block copolymers and etc.) (which reads on the styrenic polymer and/or styrenic copolymer of the present invention) (Abstract; [0009, 0010, and 0014]). The crumb rubber used in the additive composition comprises rubber particles including rubber obtained from recycled or reclaimed rubber tire products [0008]. The crumb rubber has a particle size of #20, #30, or #40 mesh sieve [0008] (when converted from mesh sieve is 850 µm (#20 mesh sieve), 600 µm (#30 mesh sieve), and 425 µm (#40 mesh sieve)). The aqueous rubber-containing additive composition is used for paving and road surfaces [0003]. As evidenced by QUINTERO RANGEL, modifying asphalt binders can be used for construction of roads with flexible pavings [0001]. Modifying asphalt with polymers is to retard ageing, deformability and thermal susceptibility, as well as improve the mechanical strength so as to meet traffic demands, service quality and the useful like of a flexible paving [0015]. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provide the modified asphalt of BURRIS with the asphalt nanocomposite of MEHTA for the benefit of improving properties such as retard ageing, deformability and thermal susceptibility, and mechanical strength in asphalt paving compositions as taught by QUINTERO RANGEL [0015]. 
Regarding claim 6, BURRIS teaches the additive composition useful for asphalt paving comprises 10% to about 50% of aromatic hydrocarbons (styrene-butadiene copolymer such as SBR or styrene-butadiene-styrene block copolymers and etc.) (Abstract; [0009, 0010, and 0014]). The amount of aromatic hydrocarbon is up to 20% by weight (styrene is a well-known aromatic hydrocarbon).
Regarding claims 19 and 20, given the combined disclosures MEHTA, BURRIS, and QUINTERO RANGEL substantially teaches the present invention. The examiner takes the position that the combined disclosures would intrinsically possess the claimed properties. The courts have held that “a compound 
Regarding claim 21, given the combined disclosures MEHTA, BURRIS, and QUINTERO RANGEL substantially teaches the present invention. More specifically, MEHTA teaches the asphalt-based nanocomposites includes optional components such as rubbery polymers such as styrene-butadiene-styrene (SBS), styrene-isoprene-styrene (SIS), and etc. The rubbery polymers can affect the fracture toughness and flow behavior of the resultant nanocomposite [0034]. The amount rubbery polymers or elastomers may be present up to 15% [0023]. The examiner takes the position that the combined disclosures would intrinsically possess the bitumen clay nanocomposite does not exhibit phase separation for at least 48 hours. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 23, given the combined disclosures MEHTA, BURRIS, and QUINTERO RANGEL substantially teaches the present invention. The examiner takes the position that the combined disclosures would intrinsically possess the bitumen clay nanocomposite does not exhibit phase separation for at least 24 hours. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is .

Claims 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MEHTA et al. (U.S. Publication No. 2007/0221095, hereinafter MEHTA) in view of BURRIS et al. (U.S. Publication No. 2004/0059028, hereinafter BURRIS) as evidenced by QUINTERO RANGEL et al. (U.S. Publication No. 2015/0184026, hereinafter QUINTERO RANGEL) in further view of JP08176449 (hereinafter, SHIOJIRI).
Regarding claims 7, 10, and 12, the combined disclosures of MEHTA, BURRIS, and QUINTERO RANGEL substantially teaches the present invention, see paragraphs 6-10 above. More specifically, BURRIS teaches a fluid or semifluid additive composition useful for asphalt paving comprises between about 10% to about 50% of crumb rubber and 10% to about 50% of aromatic hydrocarbons (styrene-butadiene copolymer such as SBR or styrene-butadiene-styrene block copolymers and etc.) (which reads on the styrenic polymer and/or styrenic copolymer of the present invention) (Abstract; [0009, 0010, and 0014]).
However, the combined disclosures do not teach wherein the styrenic polymer comprises one or more maleic anhydride group.
In the same field of endeavor of asphalt composition for paving (Abstract), SHIOJIRI teaches in order to obtain a paving asphalt composition does not undergo separation of the asphalt from the aggregate by mixing a paving asphalt with a specified maleic anhydride modified styrene butadiene block copolymer (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the maleic anhydride modified styrene butadiene block copolymer of SHIOJIRI . 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over MEHTA et al. (U.S. Publication No. 2007/0221095, hereinafter MEHTA) in view of BURRIS et al. (U.S. Publication No. 2004/0059028, hereinafter BURRIS) as evidenced by QUINTERO RANGEL et al. (U.S. Publication No. 2015/0184026, hereinafter QUINTERO RANGEL). 
Regarding claim 24, MEHTA teaches asphalt-based nanocomposites are particles-filled matrices that include an asphalt flux or derivative thereof and a layered clay mineral in an amount ranging from about 1 to about 15 weight% (Abstract; [0027]), preferably from about 2 to about 10 weight% [0033]. The amount of the asphalt is in the amount of about 35 to about 99 wt% [0007, 0022, 0023]. A layered clay mineral includes Cloisite 15A. Non-limiting examples of such minerals include montmorillonite [0024]. The layered clay is modified with quaternary ammonium salts such as, dimethylbenzyl octadecyl amine or distearyl diammonium chloride [0025 and 0026]. As indicated in the present specification [0031], Cloisite 15A is a natural montmorillonite modified with a quaternary ammonium salt. The organic modifier used is 2M2HT (M: methyl and HT: is hydrogenated tallow). The asphalt-based nanocomposites includes optional components such as rubbery polymers such as styrene-butadiene-styrene (SBS), styrene-isoprene-styrene (SIS), and etc. The rubbery polymers can affect the fracture toughness and flow behavior of the resultant nanocomposite [0029 and 0034]. The amount rubbery polymers or elastomers may be present up to 15% [0023]. The nanocomposite can be used for building material products (roofing (Title; [0006 and 0055]), pavements, sound damping, or any other applications where asphalt compositions are desirable or currently in use and the like [0009]. 
However, MEHTA does not teach the polymer composition in the bitumen clay nanocomposite comprises 10 to 90% by weight of crumb rubber and 10 to 90% by weight of one or more styrenic polymer and/or styrenic copolymer in the polymer composition and wherein the bitumen clay nanocomposite does not exhibit phase separation for at least 24 hours. 
BURRIS teaches a fluid or semifluid additive composition useful for asphalt paving comprises between about 10% to about 50% of crumb rubber and 10% to about 50% of aromatic hydrocarbons (styrene-butadiene copolymer such as SBR or styrene-butadiene-styrene block copolymers and etc.) (which reads on the styrenic polymer and/or styrenic copolymer of the present invention) (Abstract; [0009, 0010, and 0014]). The crumb rubber used in the additive composition comprises rubber particles including rubber obtained from recycled or reclaimed rubber tire products [0008]. The crumb rubber has a particle size of #20, #30, or #40 mesh sieve [0008] (when converted from mesh sieve is 850 µm (#20 mesh sieve), 600 µm (#30 mesh sieve), and 425 µm (#40 mesh sieve)). The aqueous rubber-containing additive composition is used for paving and road surfaces [0003]. As evidenced by QUINTERO RANGEL, modifying asphalt binders can be used for construction of roads with flexible pavings [0001]. Modifying asphalt with polymers is to retard ageing, deformability and thermal susceptibility, as well as improve the mechanical strength so as to meet traffic demands, service quality and the useful like of a flexible paving [0015]. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provide the modified asphalt of BURRIS with the asphalt nanocomposite of MEHTA for the benefit of improving properties such as retard ageing, deformability and thermal susceptibility, and mechanical strength in asphalt paving compositions as taught by QUINTERO RANGEL [0015]. 
With regard to the claim limitations, “wherein the bitumen clay nanocomposite does not exhibit phase separation for at least 24 hours,” given the combined disclosures MEHTA, BURRIS, and QUINTERO RANGEL substantially teaches the present invention. The examiner takes the position that the combined disclosures would intrinsically possess the bitumen clay nanocomposite does not exhibit phase separation for at least 24 hours. The courts have held that “a compound and all its properties are .
Response to Arguments
In light of the amendments received 12/17/2021, in particular the claim limitations of claim 1, “70 to 98.5% by weight based on the total weight of the composition of a bitumen,” and new claims 23 and 24 were considered and an updated search was conducted. Therefore, the Office Action mailed 08/17/2021 has been modified as discussed above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763